 



Exhibit 10.1
AMENDMENT NO. 11 TO
LOAN AGREEMENT
          This Amendment No. 11 to Loan Agreement (the “Amendment”) is dated as
of the 18th day of September, 2006 and is by and between LASALLE BANK NATIONAL
ASSOCIATION (“Lender”) and eLOYALTY CORPORATION, a Delaware corporation (the
“Borrower”).
W I T N E S S E T H:
          WHEREAS, Lender and Borrower are parties to that certain Loan
Agreement, dated as of December 17, 2001 (as amended or otherwise modified from
time to time, the “Loan Agreement”; capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan
Agreement); and
          WHEREAS, the Borrower has requested that the Loan Agreement be amended
in certain respects;
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each of Lender and Borrower hereby agree as follows:
          1. Amendments to Loan Agreement. In reliance on the representations
and warranties set forth in Section 2 of this Amendment and subject to the
satisfaction of the conditions precedent set forth in Section 3 of this
Amendment, the Loan Agreement is hereby amended as follows:
          1.1. The following definitions of “Eleventh Amendment Effective Date”,
“Merchant Services Agreement” and “Merchant Services Obligations” are added to
subsection 1.1 of the Loan Agreement in the appropriate alphabetical order:
     “Eleventh Amendment Effective Date” shall mean September 18, 2006.
     “Merchant Services Agreement” shall mean those certain Merchant Services
Agreements dated August 29, 2006 by and between ABN AMRO Merchant Services, LLC
and the Borrower.
     “Merchant Services Obligations” shall mean the obligations (including
contingent obligations) of the Borrower to reimburse Bank for any liabilities or
obligations of Bank arising out of the Merchant Services Agreement.”
          1.2. The defined term “Obligations” set forth in subsection 1.1 of the
Loan Agreement is amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “Obligations” shall mean the Loans, all interest accrued thereon, any fees
due the Bank hereunder, any expenses incurred by the Bank hereunder and any and
all other liabilities and obligations of the Borrower (and of any partnership in
which the Borrower is or may be a partner) to the Bank, howsoever created,
arising or evidenced, and howsoever owned, held or acquired, whether now or
hereafter existing, whether now due or to become due, direct or indirect,
absolute or contingent, and whether several, joint or joint and several,
including, but not limited to, (i) any Interest Rate Agreements and
(ii) Merchant Services Obligations.”
          1.3. The proviso in the first sentence of subsection 2.5 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
     ”; provided, however, that Bank may issue Letters of Credit with an
expiration date on or before December 31, 2008 in an aggregate face amount not
to exceed $1,500,000.”
          1.4. The following subsection 9.16 is hereby added to the Loan
Agreement:
     “9.16. Cash Security/Reimbursement for Merchant Services Obligations. The
Borrower shall, on the Eleventh Amendment Effective Date and through January 31,
2007, maintain an additional $100,000 in the account that is referenced in the
Cash Collateral Pledge Agreement to secure the Merchant Services Obligations
(“Merchant Service Cash Collateral Hold”). After January 31, 2007, (i) if the
Borrower enters into customer contracts pursuant to which the Merchant Services
Obligations would reasonably be expected to be less than or equal to $600,000
during the following year, the Merchant Services Cash Collateral Hold shall
remain equal to $100,000, (ii) if the Borrower enters into customer contracts
pursuant to which the Merchant Services Obligations would reasonably be expected
to be greater than $600,000 during the following year, the Merchant Service Cash
Collateral Hold shall be increased to an amount equal to one-sixth of the
expected Merchant Service Obligations for the following year and (iii) if the
Borrower does not enter into customer contracts for which any Merchant Services
Obligations may arise in the following year, the Merchant Services Cash
Collateral Hold shall be reduced to $0. In the event that the Bank reimburses
ABN AMRO Merchant Services, LLC for any amounts with respect to the Merchant
Services Obligations, the Borrower shall immediately reimburse the Bank for all
such amounts.
          2. Representations and Warranties. To induce the Lender to enter into
this Amendment, the Borrower hereby represents and warrants to the Lender that:
          2.1. the execution, delivery and performance by the Borrower of this
Amendment and each of the other agreements, instruments and documents
contemplated hereby are within its corporate power, have been duly authorized by
all necessary corporate

-2-



--------------------------------------------------------------------------------



 



action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to the Borrower, the certificate of incorporation and by-laws of
the Borrower (as amended to date), any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon the
Borrower or any of its property;
          2.2. each of the Loan Agreement and the other Loan Documents, each as
amended by this Amendment, are the legal, valid and binding obligation of the
Borrower to the extent the Borrower is a party thereto, and the Loan Agreement
and such Loan Documents are enforceable against the Borrower in accordance with
their respective terms;
          2.3. the representations and warranties of Borrower contained in the
Loan Agreement and the Loan Documents, each as amended hereby, are true and
correct in all material respects as of the date hereof, with the same effect as
though made on the date hereof, except to the extent that such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date; and
          2.4. Borrower has performed in all material respects all of its
obligations under the Loan Agreement and the other Loan Documents to be
performed by it on or before the date hereof and as of the date hereof, Borrower
is in compliance with all applicable terms and provisions of the Loan Agreement
and each of the other Loan Documents to be observed and performed by it and,
assuming the effectiveness of the consents set forth herein, no Event of Default
has occurred and is continuing.
          3. Conditions. The effectiveness of the amendments and consents set
forth above is subject to the following conditions precedent:
          3.1. Borrower shall have executed and delivered to Lender, or shall
have caused to be executed and delivered to Lender, each in form and substance
satisfactory to Lender, this Amendment and such other documents, instruments and
agreements as Lender may reasonably request.
          3.2. All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.
          3.3. Assuming the effectiveness of the consents set forth herein, no
Event of Default shall have occurred and be continuing.
          4. References; Effectiveness. Each of the Lender and the Borrower
hereby agree that all references to the Loan Agreement which are contained in
any of the other Loan Documents shall refer to the Loan Agreement as amended by
this Amendment.
          5. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart

-3-



--------------------------------------------------------------------------------



 



shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
          6. Continued Effectiveness. Except as specifically set forth herein,
the Loan Agreement and each of the other Loan Documents shall continue in full
force and effect according to their respective terms.
          7. Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
          8. Costs and Expenses. Borrower hereby agrees that all expenses
incurred by the Lender in connection with the preparation, negotiation and
closing of the transactions contemplated hereby, including without limitation
reasonable attorneys’ fees and expenses, shall be part of the Obligations.

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been executed as of, and is
effective as of, the day and year first written above.

                  eLOYALTY CORPORATION, a Delaware         corporation, as
Borrower    
 
           
 
  By   Steven Pollema    
 
           
 
  Its   VP, Operations and CFO    
 
                LASALLE BANK NATIONAL ASSOCIATION, as Lender    
 
           
 
  By   Erin M. Frey    
 
           
 
  Its   VP    

-5-